Alice Robie Resnick, J.,
dissenting. I would reverse the judgment of the court of appeals on the issue of permanent total disability (“PTD”), since there is no credible evidence supporting a finding that claimant is capable of any sustained remunerative employment. I would, however, return the cause to the commission to adequately consider and explain the issue of whether claimant’s *351retirement was voluntary, with instructions that if claimant’s retirement is found to be injury-induced, an order granting compensation for PTD shall be entered.
I would affirm on the issue of temporary total disability pursuant to State ex rel. Russell v. Indus. Comm. (1998), 82 Ohio St.3d 516, 696 N.E.2d 1069.
Douglas and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.